Ingraham, First Judge. —
No notice of appeal is annexed to the return in this case, and we are therefore uninformed as to the ground of appeal. For this cause the appeal should be dismissed.
Upon the merits, as appears from the return, there is no ground for our interference.
The evidence shows that the defendant made the contract for the work. He made it in his own name, without disclosing that any other person was interested with him.
The plaintiffs were not bound to inquire whether, in his busi*161ness, the defendant had a partner or not, or whether he was the owner of the steamer or not. He might rest on the express contract made with the defendant, and hold him to that liability.
If the defendant was acting as partner or agent, he should have disclosed the partnership or agency. Not having done so, he assumed the personal liability in his contract, and the justice did not err in rendering judgment against him.
Judgment affirmed.